Exhibit 10.25

 

[Specimen Award to Eligible Officers]

 

INDEPENDENCE REALTY TRUST, INC.

LONG TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD CERTIFICATE

 

To the Grantee Named on Schedule 1:

 

You have been granted Restricted Stock of Independence Realty Trust, Inc. (the
“Company”) under Section 9.1 of the Independence Realty Trust, Inc. Long Term
Incentive Plan (the “Plan”).  This Restricted Stock Award Certificate (the
“Award Certificate”) sets forth the aggregate number of shares under this Award
and its terms and conditions.  This Award is contingent upon your
acknowledgement and acceptance of the terms and conditions as set forth in this
Award Certificate and in the Plan.

 

Grant Date:

 

 

Number of Shares:

SEE SCHEDULE 1

 

Vesting:

Your Award will vest provided that you continue in service with the Company
through the following:

 

[insert vesting increments and dates]

 

Additionally, all otherwise unvested Shares subject to this Award will vest if
your service is terminated by the Company without Cause within one year
following a Change in Control (as defined in the Plan), subject to your
execution of a general release of claims against the Company and its affiliates
in a form reasonably prescribed by the Company and to such release becoming
irrevocable within 60 days after such termination.  If you fail to timely
satisfy this release requirement, all Restricted Shares otherwise vesting under
this paragraph will be forfeited and you will have no further rights with
respect thereto.

 

If your employment service with the Company terminates by reason of death or
Disability, any otherwise unvested Shares subject to this Award will then vest.

 

If your service with the Company terminates prior to full vesting for any reason
other than death, Disability or termination by the Company without Cause within
one year following a Change in Control, you shall forfeit any remaining unvested
Restricted Stock and related dividends subject to this Award as of the date of
such termination of service.  Upon a forfeiture, unvested Restricted Stock and
related dividends shall be transferred to the Company.

 

For purposes of this Section, “service with the Company” will include service
with an Affiliate, but only during the period at such affiliation.

 

Restricted Stock Grant Award Certificate

--------------------------------------------------------------------------------

Rights a Shareholder:

Except as otherwise provided in this Award Certificate or the Plan, you shall
have all the rights of a stockholder of the Company with respect to the
Restricted Stock, including, without limitation, voting rights and allocation of
cash or stock dividends, provided that any distributions or dividends will be
withheld and subjected to the same vesting conditions as the Restricted Stock
with respect to which they were paid (and will be released to you when such
Shares cease to be subject to a substantial risk of forfeiture).

 

The Company may require you to execute an “Investment Representation Statement”
and enter into a shareholder’s agreement or any other agreement required by the
Board or shareholders in general, with such terms and conditions as the Company
may prescribe.

 

Tax Liability of the Participant and Payment of Taxes:

You acknowledge and agree that any income or other taxes due from you with
respect to the Restricted Stock issued pursuant to this Award Certificate shall
be your responsibility.  Upon vesting of Shares subject to this Award, unless
otherwise determined by the Company, a portion of your those Shares will be
withheld to satisfy your tax obligations arising with respect to those Shares.

Upon execution of this Award Certificate, you may file an election under Section
83(b) of the Code  (See attached Exhibit A ). You have been given the
opportunity to obtain the advice of your tax advisors with respect to the tax
consequences of the Restricted Stock and the provisions of this Award
Certificate.  You assume all responsibility for filing the Section 83(b)
election and paying any taxes resulting from such election or from failure to
file the election and paying taxes resulting from the lapse of the restrictions
on the unvested shares. Tax obligations arising from the Section 83(b) election
must be paid by you and cannot be satisfied by withholding shares.

 

Transferability:

Until the Restricted Stock vests and become non-forfeitable, you may not
transfer or assign the Restricted Stock for any reason, other than under your
will or as required by intestate laws.  Any attempted transfer or assignment
will be null and void.

 

Restrictions on Resale:

 

By accepting this Award Certificate, you agree not to sell any Restricted Stock
acquired under this Award Certificate at a time when applicable laws, the
Company or Company policies, any stockholder agreement or other agreement to
which you are a party or any agreement between the Company and its underwriters,
prohibit a sale.

 

 

--------------------------------------------------------------------------------

Miscellaneous:

 

As a condition of the granting of this Award, you agree, for yourself and your
legal representatives and/or guardians, that this Award Certificate shall be
interpreted by the Board (or a committee thereof)

and that any such interpretation of the terms of this Award Certificate and any
determination made by the Board (or a committee thereof) pursuant to this Award
Certificate shall be final, binding and conclusive.  This Award Certificate may
be executed in counterparts.  This Award Certificate and the Restricted Stock
granted hereunder shall be governed by Maryland Law.

 

 

This Award Certificate and the Restricted Stock granted hereunder are granted
under and governed by the terms and conditions of the Plan, the provisions of
which are incorporated herein by reference.  Additional provisions regarding
your Restricted Stock and definitions of capitalized terms used and not defined
in this Restricted Stock can be found in the Plan.  Any inconsistency between
this Award Certificate and the Plan shall be resolved in favor of the Plan. The
Participant hereby acknowledges receipt of a copy of the Plan. The invalidity or
unenforceability of any provisions of this Award Certificate shall not affect
the validity or enforceability of any other provision of this Award Certificate,
which shall remain in full force and effect.  In the event that any provision of
this Award Certificate or any word, phrase, clause, sentence, or other portion
hereof (or omission thereof) should be held to be unenforceable or invalid for
any reason, such provision or portion thereof shall be modified or deleted in
such a manner so as to make this Award Certificate as so modified legal and
enforceable to the fullest extent permitted under applicable law.

 

BY ACCEPTING THIS AWARD CERTIFICATE AND THE RESTRICTED STOCK GRANTED HEREUNDER,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE
PLAN.  YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 




--------------------------------------------------------------------------------

INDEPENDENCE REALTY TRUST, INC.

TWO LIBERTY PLACE

50 S. 16th STREET, SUITE 3575

PHILADELPHIA, pa 19102

 

To:Participants Receiving Share Awards

Re:“83(b) Election” for Federal Income Tax Treatment

 

You have been awarded Common Shares of Independence Realty Trust, Inc. (“Common
Shares”) pursuant to the Independence Realty Trust, Inc. Long Term Incentive
Plan (the “Plan”) as described in the Restricted Stock Award Certificate (the
“Award”).  This memorandum outlines the tax treatment of the Award, and explains
the opportunity you have to impact that treatment if you make an appropriate
election as provided under Section 83(b) of the Internal Revenue Code (“Code”),
or an “83(b) election”.  This memorandum is for information purposes only and
should not be construed as tax or financial planning advice.  You should consult
with your personal tax advisor to determine the most appropriate course based on
your personal financial goals.  

Federal Income Taxes

 

The Award consists of Common Shares, the Fair Market Value of which is taxed at
ordinary income rates when the restrictions applicable to the Common Shares
lapse and you become “vested” in such Common Shares.  The vesting schedule of
the Common Shares is set forth in your Award.  The Award provides that, unless
otherwise determined by the Company, any withholding tax arising on a vesting
date will be satisfied by having Common Shares subject to the Award withheld
with a Fair Market Value equal to the tax due.

 

Under Section 83(b) of the Code, you have the option of electing to include in
your taxable income for the year of grant the Fair Market Value at the grant
date of some or all of the unvested Common Shares included in the Award.  An
83(b) election allows you to establish a tax basis in the shares subject to your
Award on the date of grant, such that any appreciation in the value of those
shares will be treated as capital gain (and will be taxed as preferential
long-term capital gain rates, if you meet the requisite long-term capital gain
holding period).  The risk, however, is that if you do not vest in the Common
Shares included in the Award after having made a Section 83(b) election, you
will have paid federal income taxes on property that will be forfeited and the
taxes paid are not deductible.  In addition, any withholding taxes due when you
make an 83(b) election must be paid in cash and cannot be satisfied by having
Common Shares subject to the Award withheld.

 

Under your current Award, if you make an 83(b) election, you are required to
immediately include in your ordinary income an amount equal to the product
resulting from multiplying the Fair Market Value of a Common Share on the grant
date by the number of Common Shares in your Award subject to your 83(b)
election.  You will have no additional tax liability when vesting occurs.  When
you sell any Common Shares in your Award, any change in the value of those
shares will be treated as capital gain or loss at that time.

 

--------------------------------------------------------------------------------

If you do not make an 83(b) election, the Fair Market Value of such Common
Shares on the vesting date, including any appreciation after the date of grant
and any accrued dividends then released to you, will be includable as ordinary
income at the time those Common Shares vest.

 

Code Section 83(b) election

 

A copy of the 83(b) election form is included with your Award Certificate.  The
83(b) election must be filed with the IRS within 30 days of the grant date of
the Award.  This initial filing must be made with the Internal Revenue Service
Center with which you file your Federal income tax returns.  Additionally, you
are required to file a copy of your 83(b) election (1) with your income tax
return for the taxable year in which you receive the Award  (in this case, your
20__ tax return) and (2) with the Company Human Resources department.  The 83(b)
election is irrevocable except with the consent of the IRS.  You need not make
the election with respect to all of the Common Shares granted in the Award.

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Restricted Stock Grant Award Certificate